DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (11/30/21 Remarks: page 7, lines 13-18) with respect to the rejection of claims 1-10 under 35 USC §112 have been fully considered and are persuasive. Therefore, the rejection of claims 1-10 under 35 USC §112 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsuoka (US 20090039263).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, & 9-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Matsuoka (US 20090039263).
Claim 1: A pattern matching apparatus comprising:
a calculation processor (Matsuoka paragraph 0042 and Figure 5, processor) programmed to execute pattern matching between design data and pattern data formed based on a captured image, which is captured by an imaging apparatus that is connected to the calculation processor and transmits the captured image to the calculation processor (Matsuoka paragraph 0033 and Figures 1-2, pattern matching between design data and a captured scanning electron microscope (SEM) image), and an image to be searched that is formed based on an output of a charged particle beam device (Matsuoka paragraphs 0038 & 0051, SEM uses charged particle beam device)
wherein the calculation processor associates edge candidates extracted from the design data with edge candidates in the image to be searched that have been extracted based on identified peak positions of a signal waveform generated based on the output of the charged particle beam device (Matsuoka paragraph 0038, SEM identifies edges using peak positions from signal generated by particle beam), including associating a plurality of the edge candidates extracted from the design data and a plurality of the edge candidates in the image to be searched, each of which is located at a different position (Matsuoka paragraphs 0034-0036 and Figures 1-2, associating design data edges with searched image edges), and not associating another edge candidate of the edge candidates extracted from the design data (Matsuoka paragraphs 0034-0036 and Figures 1-2, associating design data edges with a given searched image edge rather than another), performs an evaluation of the plurality of the edge candidates in the image to be searched by using index values regarding the edge candidates, and executes matching processing using an association selected through the evaluation (Matsuoka paragraphs 0033-0037 & 0122-0129, evaluation and matching of edge candidates using particle beam signal peak positions, line segment identification information, and GDS design data information).
Claim 3: The pattern matching apparatus according to claim 1 (see above),
wherein the calculation processor executes the evaluation by using an edge intensity included in the pattern data as the index value (Matsuoka paragraphs 0033-0037 & 0122-0129, evaluation and matching of edge candidates using particle beam signal peak positions).
Claim 6: The pattern matching apparatus according to claim 1 (see above),
wherein the calculation processor selects the association based on discretization optimization processing for a plurality of types of index values (Matsuoka paragraphs 0111-0114, optimization of association based on both rough contour determined from the particle beam signal and the discrete line segments of the design data).
Claim 9: A non-transitory computer-readable medium storing a computer program (Matsuoka paragraph 0051, computer-readable medium storing a program executed by a processor) which when executed causes a computer to execute pattern matching between design data and pattern data formed based on a captured image, which is captured by an imaging apparatus that is connected to the computer and transmits the captured image to the computer (Matsuoka paragraph 0033 and Figures 1-2, pattern matching between design data and a captured scanning electron microscope (SEM) image), and an image to be searched that is formed based on an output of a charged particle beam device (Matsuoka paragraphs 0038 & 0051, SEM uses charged particle beam device), the computer program causing the computer to execute processes of:
receiving the captured image from the imaging apparatus (Matsuoka paragraph 0033 and Figures 1-2, scanning electron microscope (SEM) image);
associating edge candidates extracted from the pattern data with edge candidates in the image to be searched that have been extracted based on identified peak positions of a signal waveform generated based on the output of the charged particle beam device (Matsuoka paragraph 0038, SEM identifies edges using peak positions from signal generated by particle beam), including associating a plurality of the edge candidates extracted from the design data and a plurality of the edge candidates in the image to be searched, each of which is located at a different position Matsuoka paragraphs 0034-0036 and Figures 1-2, associating design data edges with searched image edges), and not associating another edge candidate of the edge candidates extracted from the design data (Matsuoka paragraphs 0034-0036 and Figures 1-2, associating design data edges with a given searched image edge rather than another);
performing an evaluation of the plurality of the edge candidates in the image to be searched by using index values regarding the edge candidates (Matsuoka paragraphs 0033-0037 & 0122-0129, evaluation of edge candidates using particle beam signal peak positions, line segment identification information, and GDS design data information); and
executing matching processing using an association selected through the evaluation (Matsuoka paragraphs 0033-0037 & 0122-0129, matching of edge candidates using particle beam signal peak positions, line segment identification information, and GDS design data information).
Claim 10: A pattern matching apparatus comprising:
a calculation processor (Matsuoka paragraph 0042 and Figure 5, processor) programmed to execute pattern matching between design data and pattern data formed based on a captured image, the captured image being captured by an imaging apparatus connected to the calculation processor that transmits the captured image to the calculation processor (Matsuoka paragraph 0033 and Figures 1-2, pattern matching between design data and a captured scanning electron microscope (SEM) image), and an image to be searched that is formed based on an output of a charged particle beam device (Matsuoka paragraphs 0038 & 0051, SEM uses charged particle beam device)
wherein the calculation processor associates edge candidates extracted from the design data with edge candidates in the image to be searched that have been extracted based on identified peak positions of a signal waveform generated based on the output of the charged particle beam device (Matsuoka paragraph 0038, SEM identifies edges using peak positions from signal generated by particle beam), including associating a plurality of the edge candidates extracted from the design data and a plurality of the edge candidates in the image to be searched, each of which is located at a different position (Matsuoka paragraphs 0034-0036 and Figures 1-2, associating design data edges with searched image edges), and not associating another edge candidate of the edge candidates extracted from the design data (Matsuoka paragraphs 0034-0036 and Figures 1-2, associating design data edges with a given searched image edge rather than another), performs an evaluation of the plurality of the edge candidates in the image to be searched by using an index value including a degree of conformity between the edge candidates, and executes matching processing using an association selected through the evaluation (Matsuoka paragraphs 0033-0037 & 0122-0129, evaluation and matching of edge candidates using particle beam signal peak positions, line segment identification information, and GDS design data information).
Allowable Subject Matter
With respect to claim 2 (and dependent claims 4-5 & 7-8), the art of record does not teach or suggest the recited association of edge candidates in first and second pattern data included in the pattern data with each other and generation of association combinations with a different association type in conjunction with the recited pattern matching arrangement of selectively matching edge candidates in a searched image based on output of a particle beam device signal and edge candidates extracted from design data.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663